Citation Nr: 1631929	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, he claims that he sustained hearing loss and tinnitus as a result of in-service acoustic trauma in the form of jet engine noise.  His service personnel records confirm that he served as an aircraft radio repairman in the Air Force.  The RO has conceded the Veteran's exposure to in-service acoustic trauma on the basis of his specialty as an aircraft radio repairman.  

The Veteran was provided with a VA audiological examination in August 2009, at which time he was diagnosed as having mild sensorineural hearing loss in the right ear and mild-to-moderately-severe sensorineural hearing loss in the left ear.  However, the examiner explained that she could not opine as to whether the current hearing loss and tinnitus were as likely as not secondary to military noise exposure without resort to mere speculation because the Veteran's claims file was not available for review.

Later that month, the VA examiner provided an addendum opinion after reviewing the claims file.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  In support of this conclusion, the examiner explained that the Veteran's separation examination showed completely normal hearing at separation, and therefore determined that his hearing loss was more likely a post-service occurrence.  The examiner further explained that since there was no high frequency hearing loss at separation, the Veteran's tinnitus was less likely due to military noise exposure.  The examiner also indicated that the Veteran reported the onset of symptoms as only within the last 15 years.  

Thereafter, in correspondence dated in November 2011, the Veteran elaborated that he had noticed the presence of bilateral hearing loss and tinnitus ever since his period of active duty service, although he reported to the VA examiner that the conditions had only caused a problem in the last 10 to 20 years because the symptomatology had worsened in severity in that time frame.  Similarly, in correspondence dated in January 2009, the Veteran's spouse, who had married him during his period of active duty service, indicated that he had always experienced hearing difficulty and ringing in his ears.

The Board recognizes that in Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  Therefore, in order to assist the Board in determining whether service connection should be awarded for the claimed disabilities, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the August 2009 VA audiological examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss disability and tinnitus are etiologically related to conceded in-service noise exposure as an aircraft radio repairman in the Air Force.  In so opining, the examiner is asked to do the following:  

(1) explain the significance of normal hearing at separation in regard to the likelihood military noise exposure caused permanent hearing damage and ringing in the ears, including addressing theories of delayed/latent onset of hearing loss and tinnitus; 

(2) consider correspondence dated in November 2011 in which the Veteran elaborated that he had noticed the presence of bilateral hearing loss and tinnitus ever since his period of active duty service, although he reported to the 2009 VA examiner that the conditions had only caused a problem in the last 10 to 20 years because the symptomatology had worsened in severity in that time frame;

(3) correspondence dated in January 2009, in which the Veteran's spouse, who had married him during his period of active duty service, indicated that he had always experienced hearing difficulty and ringing in his ears; and 

(4) indicate whether the Veteran's tinnitus is a symptom of his current bilateral hearing loss.

The examiner must provide a complete rationale for all conclusions reached.

2.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




